*499ORDER
PER CURIAM.
Denise Hawthorne appeals from a Labor and Industrial Relations Commission (Commission) decision denying her claim for workers’ compensation benefits against Magna Symatec (Magna). Hawthorne contends the Commission’s determination that she did not suffer a compensable mental injury, pursuant to Section 287.120.8, R.S.Mo.2000, is unsupported by competent and substantial evidence in the record. She also contends the Commission erred in adopting the findings of the Administrative Law Judge (ALJ) after the Commission struck the testimony of Magna’s expert witness and failed to strike portions of the ALJ’s decision that were supported by the stricken testimony.
Upon review of the entire record, we find no error of law and affirm the Commission’s decision. The parties have been provided with a Memorandum explaining the reasons for our decision because a published opinion would have no prece-dential value.
Affirmed. Rule 84.16(b).